Case 4:17-cv-10963-MFL-SDD ECF No. 215 filed 04/24/20        PageID.3752    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                Plaintiff,                           Case No. 17-cv-10963
                                                     Hon. Matthew F. Leitman
 v.

 TREASURE ENTERPRISE LLC,
 PATRICIA ENRIGHT GRAY and LARRY
 ALLEN HOLLEY

                Defendants,

 and

 KINGDOM ASSET MANAGEMENT LLC
 and CARLEEN RENEE HOLLEY,

           Relief Defendants.
 _________________________________________________________________/

               ORDER GRANTING MOTION FOR ENTRY OF
              ORDER GRANTING RELIEF FROM THE STAY TO
            PERMIT TAX FORECLOSURES TO PROCEED AGAINST
           CERTAIN PROPERTIES OF THE RECEIVERSHIP ESTATES

           This matter having come before the Court upon the Motion for Entry of

 Order Granting Relief from the Stay to Permit Tax Foreclosures to Proceed

 Against Certain Properties of the Receivership Estates (the “Motion”) filed by

 O’Keefe & Associates Consulting, LLC and Patrick O’Keefe (the “Receiver”); due

 and sufficient notice having been given; no objections to the relief requested in the




 4790576
Case 4:17-cv-10963-MFL-SDD ECF No. 215 filed 04/24/20        PageID.3753    Page 2 of 3




 Motion having been filed or asserted; and the Court being fully advised in the

 premises:

           THE COURT HEREBY FINDS THAT:

           A.   This Court has jurisdiction over this action pursuant to Section 22 of

 the Securities Act of 1933 [15 U.S.C. § 77a et seq.] and Section 27 of the

 Securities Exchange Act of 1934 [15 U.S.C. § 78a et seq.] (the “Exchange Act”).

           B.   Venue is proper in this Court pursuant to Section 27 of the Exchange

 Act.

           C.   The Receiver is the duly appointed receiver pursuant to this Court’s

 Sealed Order Appointing Receiver [Docket No. 10] entered on March 28, 2017

 (the “Receivership Order”).

           NOW, THEREFORE, IT IS ORDERED AND ADJUDGED THAT:

           1.   The Motion is GRANTED in its entirety.

           2.   The Genesee County Treasurer is hereby permitted to proceed with

 the tax foreclosure process related to the Commercial Properties and the

 Residential Properties (as those terms are defined in the Motion).

           3.   The provisions of Paragraph 30 of the Receivership Order, that

 enjoined all persons with notice of the Receivership Order from taking any action

 to interfere with, hinder, obstruct or dissipate any Receivership Property, including

 enforcing any lien, are modified to permit the Genesee County Treasurer to


                                            2
 4790576
Case 4:17-cv-10963-MFL-SDD ECF No. 215 filed 04/24/20      PageID.3754   Page 3 of 3




 proceed with the tax foreclosure process related to the Commercial Properties and

 the Residential Properties.

           4.   The provisions of Paragraph 33 of the Receivership Order, which

 imposed a stay of all proceedings against any Receivership Property, including

 foreclosure actions, is hereby modified to permit the Genesee County Treasurer to

 proceed with the tax foreclosure process related to the Commercial Properties and

 the Residential Properties.

           IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: April 24, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 24, 2020, by electronic means and/or ordinary
 mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         3
 4790576
